Case 7:19-mj-01909 Document 1 Filed on 08/13/19 in TXSD Page 1 of 2

AO 91 (Rev. 02/09) Criminal Complaint

 

uthern District Of Texas
FILED

UNITED STATES DISTRICT COUR
forthe aug 13-2019

‘Southern District of Texas "
David J, Bradley, Clerk

 

, an offense described as follows: ©

United States of America )
DELGADO, Enrique Jr. | 5 Case nof-/ v— / FO t-/\
YOB: 1996 ) |
Defendant :
| CRIMINAL COMPLAINT

L the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date of 08/12/2019: in the county of Hidalgo in the Southern District of
| — } oo Kwe )
Texas , the defendant violated 21 U.S.C.§ B46 89) Yaa, |

Possession with Intent to Distribute a Controlled Substance approximately 4.5 Kilograms of Cocaine and 4.6 Kilograms.
of Methamphetamine,.a Schedule I! Controlled Substance.

. This criminal complaint is based on these facts:

SEE ATTACHMENT A

go Continued on the attached sheet.

AL.

Complainant’ S signature

SA lvanna Cali

 

Printed name and title

Sworn to before me and signed in my presence.

Date: | o -(3-| 5

 

 

. Judge's signature.
City and state: McAllen, Texas : . 7 istrate Judge J. Scott Hacker

Printed name and title
Case. 7:19-mj-01909 ‘ Document 1 Filed on 08/13/19 in TXSD_ Page 2 of 2 ©
ATTACHMENT |

On August 12, 2019, Drug Enforcement Administration (DEA) Agents were conducting a narcotics
investigation at a residence located in Weslaco, TX, hereafter referred to as the TARGET
- RESIDENCE. At approximately 8:17PM agents. observed a Brown Chevy pick-up truck bearing
Texas license plate, LGX-0431, hereafter referred to as the TARGET VEHICLE, depart from the ~
TARGET RESIDENCE. ,

‘At approximately 8:23PM, Hidalgo County ‘Canine Deputy, Jaime Garcia conducted an
independent probable cause traffic stop on the TARGET VEHICLE. Upon conducting the traffic
stop, Deputy Garcia made contact with a male driver, Enrique DELGADO Jr.

_ Deputy Garcia conducted his roadside interview and deployed his K9, “Asha” to conduct a free
air sniff on the outer perimeter of the TARGET VEHICLE. Asha positively alerted to the presence
of narcotics emitting from inside of the TARGET VEHICLE. .

A search of the TARGET VEHICLE by Deputy Garcia resulted in the finding of three (3) bricks of
suspected cocaine wrapped in black tape (Approximately 3.5 kilograms) located inside the air box |
of the TARGET VEHICLE between the headlight and front right tire. ©

DEA Agents responded to-the scene of the traffic stop and. DEA Task Force Officer. (TFO) Joseph
Lucio, read DELGADO his Miranda Warnings in his preferred language of English, as witnessed by
_ Hidalgo County Agent, David Sanchez. DELGADO waived his rights to an attorney and agreed to
speak to agehts. DELGADO admitted ownership of the three (3) kilograms of cocaine inside the
air box of the TARGET VEHICLE and admitted to storing an additional three (3) kilograms ¢ of
suspected narcotics at his residence located in San Benito, Texas.

. DELGADO gave agents written consent to search his residence and guided agents to his residence |
where the remainder of the narcotics were being stored. Upon arrival to his residence, DELGADO
led agents to the additional narcotics stored within his residence. Agents seized an additional 4

bricks of suspected narcotics.

Field tests were conducted on the 7 bricks of suspected narcotics, four (4) positively tested to the
presence of cocaine and three (3) positively tested to the presence of methamphetamine. The

seven (7) bricks had a combined weight of 9.1 kilograms.

On the same date, DEA Agents transported DELGADO to the-DEA McAllen Office where he was
re-read his Miranda Warnings. TFO Lucio once again read DELGADO his Miranda Warnings, and
DELGADO agreed to speak with agents without the presence of his attorney as witnessed by SA
Cali.

DELGADO admitted to storing and distributing kilograms of narcotics in return for compensation
of $100. 00 per brick.
